Hanford, District Judge.
The defendant is indicted under section 2998, Iiev. St., for maliciously breaking into and entering a freight-car on the Northern Pacific Railroad containing merchandise, delivered for transportation through the United States from Victoria, in British Columbia, to Montreal. It is my opinion that the statute referred to is not applicable to the case, and that the defendant cannot he punished for the acts charged against him. Section 2998 of the Revised Statutes is section 87 of the act of July 14, 1870, entitled “An act to reduce the internal taxes, and for other purposes.” 16 St. p. 256. Said act provides for the transportation of imported merchandise in bond from certain named ports of entry in the United States to certain other places in the United States, but contains no provision for the transportation of bonded merchandise towards a destination in a foreign country; nor is it so related to the other statutes which are in the Revised Statutes, grouped together under the title of “The Bond and Warehouse System,” as to subject a person to punishment under the penal clause for interference with merchandise in transit through the United States to a foreign destination. The law authorizing transportation through the United States of merchandise in bond en roate to places in the adjacent British provinces (section 3005, Rev. St.) is found originally in the act of July 28, 1866, (14 St. p. 328.) No penalties are therein prescribed; therefore no criminal prosecution cán be founded upon it.
The jury is instructed, to render a verdict of not guilty.